EXHIBIT 10.78

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

 

Date of Issuance: 10/24/14

 

$63,125

 

13% CONVERTIBLE DEBENTURE

DUE 4/24/15

 

THIS DEBENTURE is a duly authorized and issued 13% Convertible Debenture of
Sanomedics International Holdings, Inc. having a principal place of business at
444 Brickell Avenue Suite 415 Miami, FL 33131 ("Company"), due 4/24/15 (the
"Debenture").

 

FOR VALUE RECEIVED, the Company promises to pay to Redwood Fund II, LLC or its
registered assigns (the "Holder"), the principal sum of $63,125 plus interest on
4/24/15 or such earlier date as the Debentures are required or permitted to be
repaid as provided hereunder (the "Maturity Date"), and to pay interest to the
Holder on the aggregate unconverted and then outstanding principal amount of
this Debenture at the rate of (13%) Thirteen percent interest per annum, unless
the Debenture is converted to shares of common stock in accordance with the
terms and conditions herein. The Debenture shall also have an original issue
discount of One percent (1%) from the stated Principal Amount.

 

The Holder will pay $62,500 upon execution.

 

THE COMPANY MAY PREPAY ANY PORTION OF THE PRINCIPAL AMOUNT AT 130% OF SUCH
AMOUNT ALONG WITH ANY ACCRUED INTEREST OF THIS DEBENTURE AT ANY TIME UPON SEVEN
DAYS WRITTEN NOTICE TO THE HOLDER

 

 
1


--------------------------------------------------------------------------------




 

This Debenture is subject to the following additional provisions:

 

Section 1. DENOMINATIONS. This Debenture is exchangeable for an equal aggregate
principal amount of Debentures of different authorized denominations, as
requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange.

 

Section 2.TRANSFER. This Debenture may be transferred or exchanged only in
compliance with applicable federal and state securities laws and regulations.
Prior to due presentment to the Company for transfer of this Debenture, the
Company and any agent of the Company may treat the Person in whose name this
Debenture is duly registered on the Debenture Register as the owner hereof for
the purpose of receiving payment as herein provided and for all other purposes,
whether or not this Debenture is overdue, and neither the Company nor any such
agent shall be affected by notice to the contrary.

 

Section 3. EVENTS OF DEFAULT.

 

(a) "Event of Default", wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(i) any default in the payment of the principal of, interest (including Late
Fees) on, or liquidated damages in respect to this Debenture, free of any claim
of subordination, as and when the same shall become due and payable (whether on
a Conversion Date or the Maturity Date or by acceleration or otherwise) which
default is not cured, if possible to cure, within 3 days of notice of such
default sent by the Holder;

 

(ii) the Company or any of its subsidiaries shall commence, or there shall be
commenced against the Company or any such subsidiary a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or any subsidiary thereof or there is commenced
against the Company or any subsidiary thereof any such bankruptcy, insolvency or
other proceeding which remains undismissed for a period of 60 days; or the
Company or any subsidiary thereof is adjudicated insolvent or bankrupt; or any
order of relief or other order approving any such case or proceeding is entered;
or the Company or any subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Company or
any subsidiary thereof makes a general assignment for the benefit of creditors;
or the Company shall fail to pay, or shall state that it is unable to pay, or
shall be unable to pay, its debts generally as they become due; or the Company
or any subsidiary thereof shall call a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; or the
Company or any subsidiary thereof shall by any act or failure to act expressly
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate or other action is taken by the Company or any subsidiary thereof
for the purpose of effecting any of the foregoing; or

 

 
2


--------------------------------------------------------------------------------




 

(iii) the Company shall fail to timely file all reports required to be filed by
it with the SEC pursuant to Section 13 or 15(d) of the Securities and Exchange
Act of 1934, as amended (the “Exchange Act”), or otherwise required by the
Exchange Act.

 

(iv) the material breach of any promise or representation in this Agreement and
or related representation or agreement made by the COMPANY and or any of its
officers, which shall include, without limitation, the failure to deliver shares
of common stock due HOLDER on a conversion within three Business Days from the
date of conversion or sooner, which delivery must be otherwise made per
reasonable specifications of the HOLDER (e.g. to brokerage firm account).

 

If the COMPANY fails to perform hereunder by delivering Shares or paying
Principal and or Interest within 3 Business Days of said being due, then for the
first up to 30 calendar days from the due date of said performance, the COMPANY
shall also owe payable immediately an amount equal to $1,000 per day as a
reasonable "Late Fee" in addition to any other damages and reasonable attorney
fees and costs payable, to cover, on a non accountable basis, the time, expense,
efforts and or distress of the HOLDER having to focus its management, advisors,
and counselors on the matter of the COMPANY failing to honor its written
obligations, and said figure is deemed a reasonable liquidated damages provision
and is not an election of remedy and is non exclusive so the HOLDER can add and
pursue all rights otherwise.

 

(b) If any Event of Default occurs and is continuing, the full principal amount
of this Debenture, together with interest and other amounts owing in respect
thereof, to the date of acceleration shall become at the Holder's election,
immediately due and payable in cash.. The Holder need not provide and the
Company hereby waives any presentment, demand, protest or other notice of any
kind, and the Holder may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such declaration may be rescinded and
annulled by Holder at any time prior to payment hereunder and the Holder shall
have all rights as a Debenture holder until such time, if any, as the full
payment under this Section shall have been received by it. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.

 

(c) It is hereby agreed that in the event any Installment Payment noted above is
not paid by Bank transfer within 15 days of any Due Date, for any reason, then
at the option of the Company this agreement may be cancelled and sent to Redwood
Fund II LLC in writing to reflect the amount actually paid to date of
cancellation. Upon cancellation made under this agreement, the Debenture will
adjust to reflect monies actually paid. Upon cancellation holder is released
from any liability.

 

Section 4. Conversion.

 

(a) (i) Holder's Conversion Right. At any time after the Original Issue Date
until this Debenture is no longer outstanding, this Debenture, including
interest and principal, shall be convertible into shares of Common Stock at a
price of Sixty Five Percent (65%) of the lowest traded VWAP, determined on the
then current trading market for the Company’s common stock, for 10 trading days
prior to conversion (the “Set Price”) at the option of the Holder, in whole at
any time and from time to time. The Holder shall effect conversions by
delivering to the Company the form of Notice of Conversion attached hereto as
Exhibit B ("Notice of Conversion"), specifying the date on which such conversion
is to be effected (a "Conversion Date"). If no Conversion Date is specified in a
Notice of Conversion, the Conversion Date shall be the date that such Notice of
Conversion is provided hereunder. To effect conversions hereunder, the Holder
shall not be required to physically surrender Debentures to the Company. The
Company shall deliver any objection to any Notice of Conversion within TWO (2)
Business Days of receipt of such notice. In the event of any dispute or
discrepancy, the records of the Holder shall be controlling and determinative in
the absence of manifest error. If the Company does not request the issuance of
the shares underlying this Debenture after receipt of a Notice of Conversion
within TWO (2) Business days following the period allowed for any objection, the
Company shall be responsible for any differential in the value of the converted
shares underlying this Debenture between the value of the closing price on the
date the shares should have been delivered and the date the shares are
delivered. In addition, if the COMPANY fails to timely (within 72 hours, 3
business days), deliver the shares per the instructions of the HOLDER, free and
clear of all legends in legal free trading form, the COMPANY shall allow HOLDER
to add two (2) days to the lookback (the mechanism used to obtain the conversion
price along with discount) for each day the COMPANY fails to timely (within 72
hours, 3 business days)) deliver shares, on the next conversion.

 

 
3


--------------------------------------------------------------------------------




 

The Holder and any assignee, by acceptance of this Debenture, acknowledge and
agree that, by reason of the provisions of this paragraph, following conversion
of a portion of this Debenture, the unpaid and unconverted principal amount of
this Debenture may be less than the amount stated on the face hereof. Any
Opinion Letter required to effectuate the issuance of the shares pursuant to
this Paragraph 4(a) and the Notice of Conversion shall be provided and issued by
Company. The Holder may use another attorney in it’s sole discretion for the
opinion. The parties hereby agree that the company will cover all legal costs
associated with the issuance of the Opinion Letter to the Transfer Agent.

 

(ii) If the Company, at any time while this Debenture is outstanding: (A) shall
pay a stock dividend or otherwise make a distribution or distributions on shares
of its Common Stock or any other equity or equity equivalent securities payable
in shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company pursuant to this Debenture,
including as interest thereon), (B) subdivide outstanding shares of Common Stock
into a larger number of shares, (C) combine (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issue by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then the Set Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

 

(iii) Whenever the Set Price is adjusted pursuant to any of Section 4, the
Company shall promptly mail to each Holder a notice setting forth the Set Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.

 

(iv) If (A) the Company shall declare a dividend (or any other distribution) on
the Common Stock; (B) the Company shall declare a special nonrecurring cash
dividend on or a redemption of the Common Stock; (C) the Company shall authorize
the granting to all holders of the Common Stock rights or warrants to subscribe
for or purchase any shares of capital stock of any class or of any rights; (D)
the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Company is a party, any sale or transfer of all or substantially all
of the assets of the Company, of any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property; (E) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company; then, in each case, the Company shall
cause to be filed at each office or agency maintained for the purpose of
conversion of the Debentures, and shall cause to be mailed to the Holders at
their last addresses as they shall appear upon the stock books of the Company,
at least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided, that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice. Holders are entitled to convert
Debentures during the 20-day period commencing the date of such notice to the
effective date of the event triggering such notice.

 

 
4


--------------------------------------------------------------------------------




 

(v) If, at any time while this Debenture is outstanding, (A) the Company effects
any merger or consolidation of the Company with or into another Person, (B) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (C) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (D) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (in any such case, a "Fundamental Transaction"), then upon any
subsequent conversion of this Debenture, the Holder shall have the right to
receive, for each Underlying Share that would have been issuable upon such
conversion absent such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of one share of Common Stock (the
"Alternate Consideration"). For purposes of any such conversion, the
determination of the Set Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
Company shall apportion the Set Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate consideration
it receives upon any conversion of this Debenture following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new debenture consistent with the foregoing
provisions and evidencing the Holder's right to convert such debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is affected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
and insuring that this Debenture (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction. If any Fundamental Transaction constitutes or results in a Change
of Control Transaction, then at the request of the Holder delivered before the
90th day after such Fundamental Transaction, the Company (or any such successor
or surviving entity) will purchase the Debenture from the Holder for a purchase
price, payable in cash within 10 Trading Days after such request (or, if later,
on the effective date of the Fundamental Transaction), equal to the 130% of the
remaining unconverted principal amount of this Debenture on the date of such
request, plus all accrued and unpaid interest thereon, plus all other accrued
and unpaid amounts due hereunder.

 

(b) The Company covenants that it will at all times reserve and keep available
out of its authorized and unissued shares of Common Stock solely for the purpose
of issuance upon conversion of this Debenture. See attached EXHIBIT A
(Irrevocable TA Letter)

 

 
5


--------------------------------------------------------------------------------




 

(c) Any and all notices or other communications or deliveries to be provided by
the Holders hereunder, including, without limitation, any Notice of Conversion,
shall be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service, addressed to the Company, at the address
set forth or such other address or facsimile number as the Company may specify
for such purposes by notice to the Holders delivered in accordance with this
Section. Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile telephone number or address of such
Holder appearing on the books of the Company, or if no such facsimile telephone
number or address appears, at the principal place of business of the Holder. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 5:30 p.m. (New York City time), (ii) the date
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section later than
5:30 p.m. (New York City time) on any date and earlier than 11:59 p.m. (New York
City time) on such date, (iii) the second Business Day following the date of
mailing, if sent by nationally recognized overnight courier service, or (iv)
upon actual receipt by the party to whom such notice is required to be given.

 

(d) Notwithstanding anything to the contrary herein contained, the Holder may
not convert this Debenture to the extent such conversion would result in the
Holder, together with any affiliate thereof, beneficially owning (as determined
in accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act") and the rules promulgated thereunder) in excess of
4.99% of the then issued and outstanding shares of Common Stock, including
shares issuable upon such conversion and held by the Holder after application of
this section. The provisions of this section may be waived by the Holder (but
only as to itself and not to any other Holder) upon not less than 61 days prior
notice to the Company. Other Holders shall be unaffected by any such waiver.

 

Section 5. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture: (a) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Purchase Agreement, and (b)
the following terms shall have the following meanings:

 

"Business Day" means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

 

 
6


--------------------------------------------------------------------------------




 

"Common Stock" means the common stock of the Company and stock of any other
class into which such shares may hereafter have been reclassified or changed.

 

"Person" means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

 

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

"Set Price" shall have the meaning set forth in Section 4.

 

Section 6. Except as expressly provided herein, no provision of this Debenture
shall alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal of, interest and liquidated damages (if any)
on, this Debenture at the time, place, and rate, and in the coin or currency,
herein prescribed. This Debenture is a direct debt obligation of the Company.
This Debenture ranks pari passu with all other Debentures now or hereafter
issued under the terms set forth herein. As long as this Debenture is
outstanding, the Company shall not and shall cause it subsidiaries not to,
without the consent of the Holder, (a) amend its certificate of incorporation,
bylaws or other charter documents so as to adversely affect any rights of the
Holder; (b) repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock or other equity
securities other than as to the Underlying Shares to the extent permitted or
required under the Transaction Documents or as otherwise permitted by the
Transaction Documents; or (c) enter into any agreement with respect to any of
the foregoing.

 

Section 7. If this Debenture shall be mutilated, lost, stolen or destroyed, the
Company shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated Debenture, or in lieu of or in substitution for a
lost, stolen or destroyed Debenture, a new Debenture for the principal amount of
this Debenture so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Debenture, and of the
ownership hereof, and indemnity, if requested, all reasonably satisfactory to
the Company.

 

Section 8. So long as any portion of this Debenture is outstanding, the Company
will not and will not permit any of its subsidiaries to, directly or indirectly,
enter into, create, incur, assume or suffer to exist any indebtedness of any
kind, on or with respect to any of its property or assets now owned or hereafter
acquired or any interest therein or any income or profits therefrom that is
senior in any respect to the Company's obligations under the Debentures without
the prior consent of the Holder, which consent shall not be unreasonably
withheld.

 

 
7


--------------------------------------------------------------------------------




 

Section 9. All questions concerning the construction, validity, enforcement and
interpretation of this Debenture shall be governed by and construed and enforced
in accordance with the internal laws of the State of Florida, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by any of the Transaction Documents (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state and federal
courts sitting in Broward County (the "Florida Courts"). Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the Florida Courts
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or such
Florida Courts are improper or inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Debenture and agrees that such Service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Debenture or the transactions contemplated
hereby. If either party shall commence an action or proceeding to enforce any
provisions of this Debenture, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

 

Section 10. Any waiver by the Company or the Holder of a breach of any provision
of this Debenture shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.

 

Section 11. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on the Debentures as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.

 

Section 12. Whenever any payment or other obligation hereunder shall be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day.

 

 
8


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Company has caused this Convertible Debenture to be duly
executed by a duly authorized officer as of the date first above indicated.

 

                By: /Keith Houlihan/       Keith Houlihan       President  

 

 
9


--------------------------------------------------------------------------------




 

Exhibit B

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 13% Convertible
Debenture of Sanomedics International Holdings, Inc. (the "Company"), due on
4/25/15, into ____________ shares of common stock, $.001 par value per share
(the "Common Stock"), of the Company according to the conditions hereof, as of
the date written below. If shares are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the holder for any conversion, except for such transfer taxes, if
any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Company's Common Stock does
not exceed the amounts determined in accordance with Section 13(d) of the
Exchange Act, specified under Section 4 of this Debenture.

 

Conversion calculations:

 

Date to Effect Conversion: ____________________

 

65% of the lowest traded VWAP for 10 trading days prior to conversion or:

Adjusted as per agreement for delayed delivery of previous conversion (lookback
only)

 

 _____________________________________

 

Principal Amount of Debentures to be Converted:

 

_______________________________________

 

Interest Amount of Debentures to be Converted

 

___________________________________

 

Number of shares of Common Stock to be issued:

 

_________________________________

 

Signature: _____________________Manager

 

Redwood Fund II LLC

16850 Collins Ave #112-341

Sunny Isles Beach Florida 33160

 

 
10


--------------------------------------------------------------------------------




 

Exhibit C

 

Resolution approved by the Board of Directors of Sanomedics International
Holdings, Inc.

 

UNANIMOUS CONSENT IN LIEU OF A SPECIAL

MEETING OF DIRECTORS OF

Sanomedics International Holdings, Inc.

 

The undersigned, being all of the directors of Sanomedics International
Holdings, Inc. a corporation of the State of Delaware, (the “Corporation”), do
hereby authorize and approve the actions set forth in the following resolutions
without the formally of convening a meeting, and do hereby consent to the
following actions of this Corporation, which actions are hereby deemed affective
as of the date hereof:

 

RESOLVED: that the officers of this Corporation are authorized and directed to
enter into a Convertible Debenture in the amount of $63,125 plus interest with
Redwood Fund II, LLC, dated 10/24/14 which allows conversions at a 35% discount
to market for such notes as well as (13%) Thirteen percent interest per annum.

 

RESOLVED: that the officers of this Corporation herby certify this corporation
has never been a blank check shell; and

 

FURTHER RESOLVED, that each of the officers of the Corporation be, and they
hereby are authorized and empowered to execute and deliver such documents,
instruments and papers and to take any and all other action as they or any of
them may deem necessary or appropriate of the purpose of carrying out the intent
of the foregoing resolutions and the transactions contemplated thereby; and that
the authority of such officers to execute and deliver any such documents,
instruments and papers and to take any such other action shall be conclusively
evidenced by their execution and delivery thereof or their taking thereof.

 

The undersigned, by affixing their signatures hereto, do hereby consent to,
authorize and approve the foregoing actions in their capacity as a majority of
the direction of Sanomedics International Holdings, Inc.

 

Dated: 10/24/14

 

                 

 

 

11

--------------------------------------------------------------------------------